Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 1 of 10 PagelD #: 1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

. CHARLENE OLIVER,
° Plaintiff

v. C.A. No.:
PROVIDENCE WATER SUPPLY
BOARD and CITY OF PROVIDENCE,
by and through its Treasurer,
JAMES J. LOMBARDI, III,
Defendants
COMPLAINT
I. Introduction
This is an action brought by the Plaintiff seeking injunctive relief, attorney’s fees and
litigation expenses and other equitable relief, including back pay, as well as compensatory
damages to remedy the unlawful discrimination in employment the Plaintiff suffered in violation
of the Rhode Island Whistleblowers’ Protection Act (““RIWPA”), R.LG.L. §28-50-1, et seq.
Il. Parties
1. The Plaintiff is a resident of the Town of Rehoboth, County of Bristol,
Commonwealth of Massachusetts.
2. Defendant City of Providence (“City”) is a duly authorized and organized
municipality pursuant to the laws of the State of Rhode Island and is sued by and through its

Treasurer, James J. Lombardi, III, the official designated by state law, R.I.G.L. §45-15-5, to be

named in a suit for relief against the City.

3. Defendant Providence Water Supply Board (“PWSB”) is a department of

Defendant City and is governed by City policies and procedures.

Ill. Jurisdiction

 
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 2 of 10 PagelD #: 2

4, This Court has jurisdiction over the Plaintiffs claims through diversity jurisdiction

pursuant to 28 U.S.C.A. §1332(a) insofar as the amount in controversy exceeds $75,000.00,

exclusive of interest and costs, and there is diversity of citizenship between the Plaintiff and the

Defendants.

IV. Venue

5, Venue is proper in this Court insofar as a substantial portion of the events or

omissions giving rise to the within claim occurred in the State of Rhode Island in compliance with

the requirements set forth in 28 U.S.C. §1391.
V. Material Facts

6. At all times relevant hereto, Defendant PWSB acted pursuant to the authority vested
in it by the City Charter, §1101(a)(3).

7. At all times relevant hereto, Defendant PWSB acted as an agent of Defendant City.

8. In January, 2001, the Plaintiff was hired by the Defendants as a Clerk at Defendant
PWSB.

9, At the time of her forced resignation and transfer from Defendant PWSB, the

Plaintiff was employed by the Defendants as a Purchasing Agent.

10. Atall relevant times, the Plaintiffs job performance was satisfactory and met all of

Defendants’ legitimate expectations.

11. During her employment, the Plaintiff reported to the Defendants a violation, which
she knew or reasonably believed had occurred, of a law or regulation or rule promulgated under
the laws of this state, a political subdivision of this state, and/or the United States.

12. In May, 2015, the Plaintiff discovered that other employees at Defendant PWSB

had utilized her company credit card to make fraudulent purchases that were unrelated to the
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 3 of 10 PagelD #: 3

business of Defendant PWSB, including the on-line purchase of sunglasses, cell phones, and

contact lenses.

13. After discovering the fraudulent purchases, the Plaintiff contacted Bank of America

(“BOA”), the credit card company, and reported the fraudulent activity and requested that the

credit card be cancelled.

14. The Plaintiff then reported the fraudulent purchases to her supervisor at Defendant

PWSB, Elizabeth Paquin, PWSB Purchasing Manager.

15. In response, Ms. Paquin told the Plaintiff, “[w]ho are you to call BOA?”

16. The Plaintiff then told Ms. Paquin that she was compelled to contact BOA as the

company credit card was issued to her.

17. | Defendant PWSB failed and/or refused to investigate or take any remedial action

relative to the fraudulent purchases reported by the Plaintiff.

18. In fact, as a result of reporting the unlawful conduct, the Plaintiff was formally

reprimanded by Ms. Paquin because she was adamant that PWSB employees were stealing from

the department.

19. In September, 2015, the Plaintiff discovered that a management-level employee at

PWSB utilized his wife’s credit card to purchase dress shirts from Kohl’s in the amount of

$2,462.88 for employees and PWSB Board Members.

20. After making this purchase, this management-level employee completed a purchase

order in order to obtain reimbursement from Defendant PWSB.

21. This management-level employee was prohibited from making this purchase with

a personal credit card as it exceeded $500.00 and was not due to an emergency situation.
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 4 of 10 PagelD #: 4

22. This management-level employee was also required to obtain purchase bids from
three (3) vendors prior to making the aforementioned dress shirt purchase. He failed to do so.

23. In addition, PWSB employees were required to purchase these dress shirts from
Defendant PWSB.

24. The Plaintiff believed that, if an employee paid for the shirt with cash, those monies
were not deposited in a PWSB or City account and were kept by either PWSB employees for their
own use.

25. Furthermore, the members of PWSB Board were not required to pay for the dress
shirts.

26. Moreover, the management-level employee earned “Kohl’s Cash” from the dress
shirt purchase. Under the “Kohl’s Cash” program a customer will receive a $10.00 Kohl’s Cash
coupon for every $50.00 spent in a single transaction.

27. This management-level employee failed to provide the “Kohl’s Cash” coupons to
Defendant PWSB and either he or his wife kept the “Kohl’s Cash” for his or her own use.

28. The Plaintiff reported this fraudulent activity to Ms. Paquin. In response, Ms.

Paquin told the Plaintiff that she was “lucky to have a job” and “if you don’t like it, then bid out

[to another City position].”

29. The Plaintiff was also issued a verbal warning for insubordination for reporting the
dress shirt purchases to her supervisor.

30. In late 2017, Defendant PWSB proposed a new purchasing process.

31. The Plaintiff reasonably believed that the new purchasing process was illegal

insofar as it created a conflict of interest as the same individuals, who reviewed PWSB’s
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 5 of 10 PagelD #: 5

purchases—Ms. Paquin and Ms. Lourenco—were also the only individuals who reconciled those
purchases at PWSB.

32. Due to the unlawful purchasing process, the Plaintiff made a complaint, in person,
to Defendant City’s Associate Director of Purchasing and Defendant City’s Finance Director,
Lawrence Mancini.

33. During this meeting, Mr. Mancini expressed concerns about Defendant PWSB’s
new purchasing process.

34. Mr. Mancini thereafter contacted Mr. Caruolo about this issue and informed Mr.
Caruolo about the meeting with the Plaintiff.

35. On January 22, 2018, after complaining about the unlawful purchasing process, the
Plaintiff was disciplined by her supervisors, Ms. Paquin and Peter Pallozzi, PWSB Deputy General
Manager, because she “sought out the City’s Associate Director of Purchasing and Finance
Director, without having appointments, and for the purpose of reporting that the proposed new
purchasing process was illegal. You made no attempt to discuss this issue with me or anyone else
from Providence Water, and departed from the workplace without authorization.”

36. During this time, Lynn Roberts, PWSB’s Director of Personnel, told the Plaintiff
that her actions were only being done to “excite a riot.”

37. Since 2015, the Plaintiff reported several instances of PWSB employees utilizing
PWSB funds to purchase personal items.

38. For example, in May, 2018, a management-level employee purchased a coat rack,
sweeper, and bucket from Ann & Hope Outlet utilizing a company credit card. These items were

for his own personal use.
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 6 of 10 PagelD #: 6

39. After discovering these unlawful purchases, the Plaintiff reported such conduct to
Defendant PWSB.

40. Despite her complaints, Defendant PWSB failed and/or refused to investigate the
Plaintiff's complaints and/or take any remedial measures.

41, In June, 2018, a management-level employee purchased a tea kettle from Sur la
Table utilizing a company credit card. The tea kettle for his own personal use.

42, The Plaintiff complained about this unlawful purchase to Ms. Paquin, Mr. Pallozzi,
Rebecca Lourenco, PWSB’s former Purchasing Supervisor, and Ms. Roberts.

43.  Inresponse to her complaint, the Plaintiff was told, “If you don’t like it; you should
punch out and go home.” Despite this threat, the Plaintiff never left work,

44, Beginning in 2015, the Plaintiff reported to Ms. Paquin that Ms. Lourenco was
using PWSB funds to purchase personal items from Amazon, such as clothes and make-up.

45. The Plaintiff also reported that Ms. Lourenco was utilizing PWSB funds to pay
utility bills at her personal residence.

46. Despite her complaints about Mr. Lourenco’s unlawful conduct, Defendant PWSB
failed and/or refused to investigate the Plaintiff's complaints and/or take any remedial measures.

47, Asaresult, Ms. Lourenco continued misappropriating company funds until she left
her position at Defendant PWSB in August, 2018.

48, In August, 2018, Ms. Lourenco was arrested and criminally charged for, inter alia,
fraudulent use of a PWSB credit card.

49, Since 2015, the Plaintiff also regularly complained to Defendant PWSB that

several PWSB employees were making personal purchases at various retail and on-line stores,

 
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 7 of 10 PagelD #: 7

including, but not limited to, Amazon, Stop & Shop, Home Depot, Staples, Ann & Hope Outlet
Shops, Open Season, and Michael’s Florist.
50. The Plaintiff reported that these purchases were unrelated to PWSB business and
were a misappropriation of PWSB funds.
51. During a meeting with Ms. Lourenco and another management-level employee at
PWSB, the Plaintiff also complained that the management-level employee, in attendance at the
meeting, often interfered with the vendor bidding process.
52. During all relevant time periods, this management-level employee was aware that
the purchase and procurement process for PWSB projects, including obtaining vendor bids, was
conducted by the City’s Board of Contract and Supply.
53. As part of this bidding process, the City’s Board of Contract and Supply advertises
PSWB projects for bid and then vendors are permitted to submit sealed bids.
54. Nevertheless, this management-level employee regularly interfered with this
process and directly contacted vendors to request that they bid on certain projects at Defendant
PWSB.
55, The Plaintiff was reprimanded for complaining about the employee interfering with
the City’s bidding process.
56. After complaining about the fraudulent or otherwise unlawful conduct at Defendant
PWSB as detailed above, the Plaintiff was reprimanded by her supervisors on a daily basis and
threatened to be terminated if she continued to claim that PWSB employees were “stealing” from

the department or engaging in other unlawful activities.
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 8 of 10 PagelD #: 8

57. The frequent harassment by her supervisors resulted in the Plaintiff temporarily
leaving her position at Defendant PWSB and transferring to a limited position in City Hall in June,
2018.

58. This limited position ended in November, 2018 and the Plaintiff was then required
to transfer back to Defendant PWSB.

59. On December 11, 2018, the Plaintiff was issued a formal warning for making a
“disruptive, offensive, and unacceptable comment in the office...[that]...everyone @ Providence
Water is stealing.”

60. On January 3, 2019, because the Plaintiff continued to be reprimanded and
threatened with termination after she regularly complained about unlawful conduct at the
workplace, the Plaintiff was compelled to resign from her position at Defendant PWSB and to
transfer to lower paying position within Defendant City.

61. That the facts of this matter clearly establish that the Defendants discriminated
against the Plaintiff in violation of the RIWPA.

62. The Defendants, by their individual and/or concerted acts and/or omissions,
including, but not limited to, those described herein, violated the RIWPA insofar as the Defendants
discriminated against the Plaintiff because she reported fraudulent or otherwise unlawful conduct to
the Defendants and her supervisors.

63. The acts and/or omissions of the Defendants as aforesaid were grossly negligent,
reckless, deliberate, intentional, malicious, deceitful, wanton, willful, and/or in bad faith.

64. Asa proximate result of the Defendants’ unlawful acts and/or omissions, including,

but not limited to, those described herein, the Plaintiff suffered loss of income, as well as
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 9 of 10 PagelD #: 9

employment benefits, damage to her business and personal reputation, mental and physical

anguish, pain and suffering, and was otherwise injured and damnified.

VI. Prayers for Relief

WHEREFORE, the Plaintiff respectfully prays that this Court grant the following relief:

1. a declaratory judgment that Defendants, in the manner described herein, unlawfully
discriminated against the Plaintiff in violation of the Rhode Island Whistleblowers’ Protection Act,
R.LG.L. §28-50-1, et seq.

2. enjoining and permanently restraining the Defendants from violating the Rhode
Island Whistleblowers’ Protection Act, R.LG.L. §28-50-1, et seq.

3. award the Plaintiff back pay, including benefits and incremental increases, plus
prejudgment interest thereon;

4, award the Plaintiff compensatory damages for future pecuniary losses, emotional
pain, suffering, inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary
losses, plus prejudgment interest thereon;

5. award the Plaintiff reasonable attorney’s fees and costs of litigation; and,

6, such other and further relief as the Court deems just and proper.

VII. Demand for Jury Trial
The Plaintiff hereby demands a trial by jury on all counts so triable.
VIII. Designation of Trial Counsel
The Plaintiff hereby designates V. Edward Formisano, Esquire, Michael D. Pushee,

Esquire, and Nicole J. Policastro, Esquire as trial counsel.
Case 1:19-cv-00415-WES-LDA Document1 Filed 08/02/19 Page 10 of 10 PagelD #: 10

Dated: August 2, 2019

PLAINTIFF,
By her attorneys,
FORMISANO & COMPANY, P.C.

- Is/ V. Edward Formisano

 

V. Edward Formisano (#5512)

/s/ Michael D, Pushee
Michael D. Pushee (#6948)

 

/s/ Nicole J. Policastro

Nicole J. Policastro (#9606)

100 Midway Place, Suite 1

Cranston, RI 02920-5707

(401) 944-9691

(401) 944-9695 (facsimile)
edf@formisanoandcompany.com
mpushee@formisanoandcompany.com
npolicastro@formisanoandcompany.com

 

CERTIFICATION

I hereby certify that on the 2" day of August, 2019, I caused the within to be electronically
filed with the Clerk of the U.S. District. Court for the District of Rhode Island using the CM/ECF

System.

/s/ V. Edward Formisano

 

10
